DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on August 5, 2022, August 31, 2022, and September 13, 2022, after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of claims amendment with remarks, dated August 18, 2022. Claims 1, 2, 4, 5, 7, 8, 18, and 22 have been amended.
Upon entering the amendment, claims 1-24 remain pending. This communication is considered fully responsive and sets forth below.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 7-21 rejected under 35 U.S.C. 112(b).
Regarding claim 7, it recites, “A charging accessory for an aerosol delivery device comprising: 
an electrical power interface that is configured to receive electrical power from an electrical power supply and couple with the aerosol delivery device to provide electrical power to the aerosol delivery device; and 
authentication circuitry that is configured to receive an age verification of a user, 
wherein the electrical power is not initially provided to the aerosol delivery device without an initial age verification with evidence of age, and the electrical power is not subsequently provided to the aerosol delivery device without an authentication that comprises a verification of the user's identity without requiring the evidence of age.”
It is an apparatus claim, i.e., claiming a charging accessory, that comprises an electrical power interface and authentication circuitry. The wherein-clause regards to the electrical power recites negative limitations, e.g., “is not initially provided” and “is not subsequently provided” as indicated in italics above. The examiner rejects the usage of these terms because they tended to define the invention in terms of what it was not, rather than pointing out the invention regards to the electrical power. 
In other words, it rendered the claim indefinite because it was an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953).
Claims 8-21 are rejected since they all depend from claim 7.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 1, 4-9, and 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over Achtien et al. (US 2020/0352249) in view of Gummeson et al. (US 2017/0346635).
Regarding claim 1, Achtien et al. teach the system comprising: 
an age verification system configured to verify an age of a user (paragraphs [0083] lines 1-35 & [0134] lines 1-21; Examiner’s Notes: the user identity verification as being above the minimum age in the prior art teaches the limitation of “verify an age of a user;” in fact, the vaporizer/aerosol system regards to the user identity verification as being above the minimum age, e.g., vaporizer/aerosol system 100 illustrated in FIG. 1A, of the prior art teaches the limitation of “an age verification system configured to verify an age of a user” in the instant application); 
an aerosol delivery device comprising a battery that provides aerosol to the user (paragraphs [0058] lines 1-13 & [0134] lines 1-21; Examiner’s Notes: vaporizer/aerosol body 101 illustrated in FIG. 1A of the prior art teaches the limitation of “an aerosol delivery device;” power source 103 illustrated in FIG. 1A of the prior art teaches the limitation of “a battery;” in fact, the power source 103 included in vaporizer/aerosol body 101 depicted in FIG. 1A, to provide aerosol to the user, in the prior art teaches the limitation of “an aerosol delivery device comprising a battery that provides aerosol to the user” in the instant application); and 
a charging accessory configured to provide charge to the battery of the aerosol delivery device when the charging accessory is unlocked (paragraphs [0058] lines 1-13 & [0083] lines 1-35; Examiner’s Notes: charger 133 illustrated in FIG. 1A of the prior art teaches the limitation of “a charging accessory;” the unlock of a controlled substance, e.g., charging substance, in the prior art teaches the limitation of “when the charging accessory is unlocked;” in fact, charging the power source 103 included in vaporizer/aerosol body 101 when accessing to the charger 133 is unlocked in the prior art teaches the limitation of “a charging accessory configured to provide charge to the battery of the aerosol delivery device when the charging accessory is unlocked” in the instant application), 
wherein the charging accessory is unlocked when the user is authenticated with the age verification system (paragraph [0083] lines 1-35; Examiner’s Notes: the unlock of a controlled substance, e.g., charging substance, in the prior art teaches the limitation of “the charging accessory is unlocked;” in fact, the unlock of a controlled substance, e.g., charging substance, regards to user identity/age verification in the prior art teaches the limitation of “wherein the charging accessory is unlocked when the user is authenticated with the age verification system” in the instant application).  
Achtien et al. teach the system without explicitly teaching charging the battery when the charging accessory is unlocked.  
Gummeson et al. from the same or similar field of endeavor teach implementing fairness of the method, providing electrical charge to the battery of the aerosol delivery device to electrically charge the battery when the charging accessory is unlocked (paragraph [0040] lines 1-12; Examiner’s Notes: unlocking and then charging the battery of the authenticator in the prior art teaches the limitation of “charging the battery when the charging accessory is unlocked;” in fact, unlocking and then charging the battery of the authenticator in the prior art teaches the limitation of “provide electrical charge to the battery of the aerosol delivery device to electrically charge the battery when the charging accessory is unlocked” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Gummeson et al. in the system of Achtien et al. 
The motivation for implementing charging the battery when the charging accessory is unlocked, is to further enhance the mechanism for the user authenticator that harvests energy from signals, wherein an authentication manager provides authentication information to an authorization device to enable access to a secure device in response to receiving a request signal from the authorization device for the authentication information, and a power manager harvests energy from the request signal to power the apparatus.
Regarding claim 4, Gummeson et al. further teach the system, wherein the charging accessory removably couples the electrical power supply with a charging interface of the aerosol delivery device to charge the battery (paragraph [0040] lines 1-12; Examiner’s Notes: charging a battery of the authenticator through the mobile device in the prior art teaches the limitation of “wherein the charging accessory removably couples the electrical power supply with a charging interface of the aerosol delivery device to charge the battery” in the instant application).  
Regarding claim 5, Achtien et al. teach the system, further comprising a host device coupled with the charging accessory, wherein the host device provides the communication with the age verification system (paragraph [0074] lines 1-27; Examiner’s Notes: user device 305 depicted in FIG. 3 of the prior art teaches the limitation of “host device; the vaporizer/aerosol system regards to the user identity verification as being above the minimum age, e.g., vaporizer/aerosol system 100 depicted in FIG. 3 of the prior art teaches the limitation of “the age verification system;” in fact, user device 305 coupling with charger 133 (in vaporizer/aerosol system 100) and user device 305 communicating with the vaporizer/aerosol system 100 over a wireless network, as illustrated in FIG. 3 of the prior art teaches the limitation of ”a host device coupled with the charging accessory, wherein the host device provides the communication with the age verification system over a network” in the instant application), 
further wherein the host device comprises the power supply (paragraph [0074] lines 13-27; Examiner’s Notes: user device 305 depicted in FIG. 3 of the prior art teaches the limitation of “host device; the power supply is an inherent characteristic within user device/smartphone 305; in fact, the user device/smartphone 305 having the power supply teaches the limitation of “wherein the host device comprises the power supply” in the instant application).  
Regarding claim 6, Achtien et al. further teach the system, further comprising a network through which the age verification system is coupled with the host device (paragraph [0074] lines 1-27; Examiner’s Notes: the vaporizer/aerosol system regards to the user identity verification as being above the minimum age, e.g., vaporizer/aerosol system 100 depicted in FIG. 3 of the prior art teaches the limitation of “the age verification system;” user device 305 depicted in FIG. 3 of the prior art teaches the limitation of “host device; in fact, the user device/smartphone 305 communicating with vaporizer/aerosol system 100 in a wireless network illustrated in FIG. 3 of the prior art teaches the limitation of “a network through which the age verification system is coupled with the host device” in the instant application).  
Regarding claim 7, Achtien et al. teach the charging accessory for an aerosol delivery device (paragraphs [0058] lines 1-13 & [0083] lines 1-35; Examiner’s Notes: charger 133 illustrated in FIG. 1A of the prior art teaches the limitation of “a charging accessory;” vaporizer/aerosol body 101 illustrated in FIG. 1A of the prior art teaches the limitation of “an aerosol delivery device” in the instant application) comprising: 
An electrical power interface that is configured to receive power from a power supply and couple with the aerosol delivery device for providing power to the aerosol delivery device (paragraphs [0058] lines 1-13 & [0134] lines 1-21; Examiner’s Notes: power source 103 illustrated in FIG. 1A of the prior art teaches the limitation of “an electrical power interface;” in fact, the power source 103 providing power to the vaporizer/aerosol body 101 depicted in FIG. 1A of the prior art teaches the limitation of “an electrical power interface that is configured to receive power from a power supply and couple with the aerosol delivery device for providing power to the aerosol delivery device” in the instant application); and 
authentication circuitry that is configured to receive an age verification of a user (paragraph [0090] lines 1-24; Examiner’s Notes: charging up the circuit, e.g., the circuit 413 depicted in FIG. 4, regards to authentication based on age-analysis for a user in the prior art teaches the limitation of “authentication circuitry that is configured to receive an age verification of a user” in the instant application), 
wherein the power is not provided to the aerosol delivery device without the age verification (paragraph [0083] lines 1-15; Examiner’s Notes: locking the usage of vaporizer/aerosol body if failing user age verification in the prior art teaches the limitation of “wherein the power is not provided to the aerosol delivery device without the age verification” in the instant application).  
Achtien et al. teach the charging accessory without explicitly teaching wherein the electrical power is not initially provided to the aerosol delivery device without an initial age verification with evidence of age.  
Gummeson et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the electrical power is not initially provided to the aerosol delivery device without an initial age verification with evidence of age (paragraph [0040] lines 1-12; Examiner’s Notes: authenticating/unlocking and then charging the battery of the authenticator in the prior art teaches the limitation of “wherein the electrical power is not initially provided to the aerosol delivery device without an initial age verification with evidence of age” in the instant application), and the electrical power is not subsequently provided to the aerosol delivery device without an authentication that comprises a verification of the user's identity without requiring the evidence of age (paragraph [0040] lines 1-12; Examiner’s Notes: authenticating/unlocking and then charging the battery of the authenticator in the prior art teaches the limitation of “the electrical power is not subsequently provided to the aerosol delivery device without an authentication that comprises a verification of the user's identity without requiring the evidence of age” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Gummeson et al. in the system of Achtien et al. 
The motivation for implementing that the electrical power is not initially provided to the aerosol delivery device without an initial age verification with evidence of age, is to further enhance the mechanism for the user authenticator that harvests energy from signals, wherein an authentication manager provides authentication information to an authorization device to enable access to a secure device in response to receiving a request signal from the authorization device for the authentication information, and a power manager harvests energy from the request signal to power the apparatus.
Regarding claim 8, Achtien et al. further teach the charging accessory, wherein the authentication circuitry comprises a switch configured to connect a current for the power through the electrical power interface between from the power supply to the aerosol delivery device upon the age verification (paragraph [0083] lines 1-35; Examiner’s Notes: the control function of locking/unlocking for the vaporizer/aerosol body in the prior art teaches the limitation of “a switch configured to connect a current for the power through the power interface between from the power supply to the aerosol delivery device;” in fact, the control function of locking/unlocking regards to the usage of vaporizer/aerosol body upon user age verification in the prior art teaches the limitation of “wherein the authentication circuitry comprises a switch configured to connect a current for the power through the power interface between from the power supply to the aerosol delivery device upon the age verification” in the instant application), further 
wherein the switch does not connect a current for the power through the power interface when the age verification fails (paragraph [0083] lines 1-15; Examiner’s Notes: locking the usage of vaporizer/aerosol body if failing user age verification in the prior art teaches the limitation of “wherein the switch does not connect a current for the power through the power interface when the age verification fails” in the instant application).  
Regarding claim 9, Achtien et al. further teach the charging accessory, wherein the age verification comprises an authentication that includes communicating with an age verification system over a network (paragraph [0074] lines 1-27; Examiner’s Notes: the vaporizer/aerosol system regards to the user identity verification as being above the minimum age, e.g., vaporizer/aerosol system 100 depicted in FIG. 3 of the prior art teaches the limitation of “an age verification system;” in fact, user device 305 communicating with the vaporizer/aerosol system 100 over a wireless network, as illustrated in FIG. 3 of the prior art teaches the limitation of ”wherein the age verification comprises an authentication that includes communicating with an age verification system over a network” in the instant application).  
Regarding claim 12, Achtien et al. further teach the charging accessory, wherein the age verification comprises an initial age verification for a user (paragraph [0074] lines 1-27; Examiner’s Notes: the user identity verification as being above the minimum age, e.g., vaporizer/aerosol system 100 including charger 133 depicted in FIG. 3 of the prior art teaches the limitation of “an initial age verification operation for a user” in the instant application) and comprises subsequent authentications of that user (paragraph [0128] lines 1-9; Examiner’s Notes: biometric authentications, e.g., a fingerprint based authentication and an iris scan based authentication, in the prior art teaches the limitation of “comprises subsequent authentications of that user” in the instant application).  
Regarding claim 13, Achtien et al. further teach the charging accessory, wherein the initial age verification comprises an association of a user with an age, such that the subsequent authentications comprises requests to authenticate the association with the user (paragraphs [0074] lines 1-27 & [0128] lines 1-9; Examiner’s Notes: the user identity verification as being above the minimum age, e.g., vaporizer/aerosol system 100 including charger 133 depicted in FIG. 3 of the prior art teaches the limitation of “wherein the initial age verification comprises an association of a user with an age;” the biometric authentications, e.g., a fingerprint based authentication and an iris scan based authentication, in the prior art teaches the limitation of “comprises subsequent authentications of that user;” in fact, the user identity verification as being above the minimum age corresponding to biometric authentications in the prior art teaches the limitation of “wherein the initial age verification comprises an association of a user with an age, such that the subsequent authentications comprises requests to authenticate the association with the user” in the instant application).  
Regarding claim 14, Achtien et al. further teach the charging accessory, wherein the initial age verification occurs around a time of purchase (paragraph [0083] lines 25-39; Examiner’s Notes: the registration time of vaporizer/aerosol system 100 including charger 133 depicted in FIG. 1A of the prior art teaches the limitation of “a time of purchase;” in fact, the user identity verification as being above the minimum age during registration time in the prior art teaches the limitation of “wherein the initial age verification occurs around a time of purchase” in the instant application) and the subsequent authentications occur during usage (paragraph [0128] lines 1-9; Examiner’s Notes: the biometric authentications, e.g., a fingerprint based authentication and an iris scan based authentication, in the prior art teaches the limitation of “the subsequent authentications occur during usage” in the instant application).  
Regarding claim 15, Achtien et al. further teach the charging accessory, wherein the charging accessory comprises a biometric sensor for the subsequent authentications, wherein the biometric sensor comprises a facial recognition or fingerprint analysis (paragraph [0128] lines 1-9; Examiner’s Notes: the biometric authentications, e.g., a fingerprint based authentication and an iris scan based authentication, in the prior art teaches the limitation of “the charging accessory comprises a biometric sensor for the subsequent authentications, wherein the biometric sensor comprises a facial recognition or fingerprint analysis” in the instant application).  
Regarding claim 16, Achtien et al. further teach the charging accessory, wherein the facial recognition or the fingerprint analysis for the subsequent authentications compares to data stored from the initial age verification for the user (paragraph [0057] lines 1-20; Examiner’s Notes: memory 125 illustrated in FIG. 1A of the prior art teaches the limitation of “data stored;” in fact, the biometric authentications, e.g., storing information in memory 125 regards to a fingerprint based authentication and an iris scan based authentication in the prior art teaches the limitation of “wherein the facial recognition or the fingerprint analysis for the subsequent authentications compares to data stored from the initial age verification for the user” in the instant application).  
Regarding claim 17, Achtien et al. further teach the charging accessory, wherein the charging accessory comprises a charging cable or charging case (paragraph [0058] lines 1-13; Examiner’s Notes: charger 133 illustrated in FIG. 1A of the prior art teaches the limitation of “the charging accessory;” in fact, charger 133 connecting controller 105 via a wired connection depicted in FIG. 1A of the prior art teaches the limitation of “wherein the charging accessory comprises a charging cable or charging case” in the instant application).  
Regarding claim 18, Achtien et al. further teach the charging accessory, wherein the electrical power supply comprises a host device (paragraph [0074] lines 13-27; Examiner’s Notes: user device 305 depicted in FIG. 3 of the prior art teaches the limitation of “host device;” in fact, the user device/smartphone 305 having the power supply teaches the limitation of “wherein the power supply comprises a host device” in the instant application).  
Regarding claim 19, Achtien et al. further teach the charging accessory, wherein the host device is configured to communicate with an age verification system over a network regarding the age verification (paragraph [0074] lines 1-27; Examiner’s Notes: user device 305 depicted in FIG. 3 of the prior art teaches the limitation of “host device;” the vaporizer/aerosol system regards to the user identity verification as being above the minimum age, e.g., vaporizer/aerosol system 100 depicted in FIG. 3 of the prior art teaches the limitation of “an age verification system;” in fact, user device 305 communicating with the vaporizer/aerosol system 100 over a wireless network, as illustrated in FIG. 3 of the prior art teaches the limitation of “wherein the host device is configured to communicate with an age verification system over a network regarding the age verification” in the instant application).  
Regarding claim 20, Achtien et al. further teach the charging accessory, wherein the host device is configured to communicate with the charging accessory through electric pulses or data pulses (paragraph [0074] lines 13-27; Examiner’s Notes: user device 305 depicted in FIG. 3 of the prior art teaches the limitation of “host device;” in fact, the user device 305 communicating the charger (in the vaporizer/aerosol system 100) through wireless signals/pulses illustrated in FIG. 3 of the prior art teaches the limitation of “wherein the host device is configured to communicate with the charging accessory through electric pulses or data pulses” in the instant application).  
Regarding claim 21, Achtien et al. further teach the charging accessory, wherein the aerosol delivery device comprises a battery for heating a liquid to generate an aerosol (paragraphs [0048] lines 1-34 & [0058] lines 1-13; Examiner’s Notes: vaporizer/aerosol body 101 illustrated in FIG. 1A of the prior art teaches the limitation of “aerosol delivery device;” power source 103 illustrated in FIG. 1A of the prior art teaches the limitation of “a battery;” heating a liquid vaporizable material in the prior art teaches the limitation of “heating a liquid;” in fact, the power source 103 included in vaporizer/aerosol body 101, as depicted in FIG. 1A, for heating a liquid vaporizable material to provide aerosol in the prior art teaches the limitation of “wherein the aerosol delivery device comprises a battery for heating a liquid to generate an aerosol” in the instant application), further 
wherein the power is provided from the charger accessory to the aerosol delivery device for charging the battery (paragraphs [0058] lines 1-13 & [0083] lines 1-35; Examiner’s Notes: charger 133 illustrated in FIG. 1A of the prior art teaches the limitation of “charging accessory;” in fact, the charger 133 charging the power source 103 included in vaporizer/aerosol body 101 illustrated in FIG. 1A of the prior art teaches the limitation of “wherein the power is provided from the charger accessory to the aerosol delivery device for charging the battery” in the instant application).  
Regarding claim 22, Achtien et al. teach the method for operating a charging accessory with an age restricted device (paragraphs [0058] lines 1-13 & [0083] lines 1-35; Examiner’s Notes: charger 133 illustrated in FIG. 1A of the prior art teaches the limitation of “a charging accessory;” vaporizer/aerosol body 101 illustrated in FIG. 1A of the prior art teaches the limitation of “an age restricted device” in the instant application), the method comprising: 
receiving an initial age verification for a user by providing evidence of age (paragraphs [0083] lines 1-35 & [0134] lines 1-21; Examiner’s Notes: receiving the user identity verification as being above the minimum age in the prior art teaches the limitation of “receiving an initial age verification for a user by providing evidence of age” in the instant application); 
connecting, when the age verification is authenticated, a current to the age restricted device (paragraph [0083] lines 1-35; Examiner’s Notes: a success of user identify/age verification in the prior art teaches the limitation of “the age verification is authenticated;” in fact, connecting the vaporizer/aerosol body 101 by unlocking a controlled substance regards to the successful user identity/age verification in the prior art teaches the limitation of “connecting, when the age verification is authenticated, a current to the age restricted device” in the instant application); and 
preventing, when the age verification is not authenticated, the electric current being provided to the age restricted device when the charging accessory is coupled with the age restricted device (paragraph [0083] lines 1-15; Examiner’s Notes: locking the usage of vaporizer/aerosol body if failing user age verification in the prior art teaches the limitation of “preventing, when the age verification is not authenticated, the electric current being provided to the age restricted device when the charging accessory is coupled with the age restricted device” in the instant application).  
Achtien et al. teach the method without explicitly teaching connecting, when the user is subsequently authenticated by verifying the user's identity without requiring the evidence of age, an electric current to the age restricted device.  
Gummeson et al. from the same or similar field of endeavor teach implementing fairness of the method, connecting, when the user is subsequently authenticated by verifying the user's identity without requiring the evidence of age, an electric current to the age restricted device (paragraph [0040] lines 1-12; Examiner’s Notes: charging the battery of the authenticator in the prior art teaches the limitation of “connecting an electric current to the age restricted device; in fact, authenticating/unlocking and then charging the battery of the authenticator in the prior art teaches the limitation of “connecting, when the user is subsequently authenticated by verifying the user's identity without requiring the evidence of age, an electric current to the age restricted device” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Gummeson et al. in the system of Achtien et al. 
The motivation for implementing connecting, when the user is subsequently authenticated by verifying the user's identity without requiring the evidence of age, an electric current to the age restricted device, is to further enhance the mechanism for the user authenticator that harvests energy from signals, wherein an authentication manager provides authentication information to an authorization device to enable access to a secure device in response to receiving a request signal from the authorization device for the authentication information, and a power manager harvests energy from the request signal to power the apparatus.
Regarding claim 23, Achtien et al. teach the method, further comprising: communicating, over a network, with an age verification system for receiving the age verification of the user (paragraph [0074] lines 1-27; Examiner’s Notes: the vaporizer/aerosol system regards to the user identity verification as being above the minimum age, e.g., vaporizer/aerosol system 100 depicted in FIG. 3 of the prior art teaches the limitation of “an age verification system;” in fact, user device 305 communicating with the vaporizer/aerosol system 100 over a wireless network, as illustrated in FIG. 3 of the prior art teaches the limitation of “communicating, over a network, with an age verification system for receiving the age verification of the user” in the instant application).  
Regarding claim 24, Achtien et al. further teach the method, wherein the age verification comprises information on whether the user has a verified age or not (paragraph [0083] lines 1-35; Examiner’s Notes: the user identity verification as being above the minimum age in the prior art teaches the limitation of “the age verification comprises information on whether the user has a verified age or not” in the instant application).  
9.	Claims 10 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Achtien et al. (US 2020/0352249) in view of Gummeson et al. (US 2017/0346635) as applied to claim 7, and further in view of Buck et al. (US 2014/0120961).
Achtien et al. (US 2020/0352249) in view of Buck et al. (US 2014/0120961).
Regarding claim 10, Achtien et al. and Gummeson et al. teach the charging accessory, wherein the authentication references the age verification of the user (paragraph [0074] lines 1-27; Examiner’s Notes: the user identity verification as being above the minimum age, e.g., vaporizer/aerosol system 100 including charger 133 depicted in FIG. 3 of the prior art teaches the limitation of “the authentication references the age verification of the user” in the instant application), without explicitly teaching the authentication is required for each power cycle.  
Buck et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the authentication is required for each power cycle (paragraph [0310] lines 1-13; Examiner’s Notes: on/off time of the power-related event in the prior art teaches the limitation of “each power cycle;” in fact, the on/off time of the power-related event regards to the identification/authentication in the prior art teaches the limitation of “wherein the authentication is required for each power cycle” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Buck et al. in the system of Achtien et al. and Gummeson et al. 
The motivation for implementing wherein the authentication is required for each power cycle, is to further enhance the mechanism for secure composition of security messages, wherein a text message template may be displayed on a display of a mobile communications device, the text message template may include a first text field associated with a semantic category representing a plurality of items identified based on their meaning, at least one button associated with the semantic category may be presented on the display of the mobile communications device, an input may be received at the at least one button from a user of the mobile communications device, at least some of the plurality of items belonging to the semantic category associated with the first text field may be presented on the display of the mobile communications device, a selection of an item of the plurality of items may be received, and the selected item may be presented in the first text field of the text message template.
Regarding claim 11, Achtien et al. and Gummeson et al. teach the charging accessory, wherein an initial age verification operation is performed using identifying documentation such that the user is from the initial age verification operation (paragraph [0074] lines 1-27; Examiner’s Notes: the user identity verification as being above the minimum age, e.g., vaporizer/aerosol system 100 including charger 133 depicted in FIG. 3 of the prior art teaches the limitation of “an initial age verification operation is performed using identifying documentation such that the user is from the initial age verification operation” in the instant application), without explicitly teaching the authentication that occurs for each power cycle confirms that the user is from the initial age verification operation.  
Buck et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the authentication occurs for each power cycle confirms that the user is from the initial age verification operation (paragraph [0308] lines 1-10; Examiner’s Notes: on/off time of the power-related event in the prior art teaches the limitation of “each power cycle;” starting operation regards to identification/authentication in the prior art teaches the limitation of “the initial age verification operation;” in fact, the on/off time of the power-related event regards to the starting operation of identification/authentication in the prior art teaches the limitation of “wherein the authentication occurs for each power cycle confirms that the user is from the initial age verification operation” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Buck et al. in the system of Achtien et al. and Gummeson et al. 
The motivation for implementing wherein the authentication occurs for each power cycle confirms that the user is from the initial age verification operation, is to further enhance the mechanism for secure composition of security messages, wherein a text message template may be displayed on a display of a mobile communications device, the text message template may include a first text field associated with a semantic category representing a plurality of items identified based on their meaning, at least one button associated with the semantic category may be presented on the display of the mobile communications device, an input may be received at the at least one button from a user of the mobile communications device, at least some of the plurality of items belonging to the semantic category associated with the first text field may be presented on the display of the mobile communications device, a selection of an item of the plurality of items may be received, and the selected item may be presented in the first text field of the text message template.

Allowable Subject Matter
10.	Claims 2 and 3 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Regarding claims 2 and 3, the prior art in single or in combination fails to teach " wherein the user is authenticated by the charging accessory communicating with the age verification system, wherein the charging accessory is initially unlocked when the user performs an initial age verification with the age verification system by providing evidence of age, and the charging accessory is subsequently unlocked in response to an authentication that comprises a verification of the user's identity without requiring evidence of age,” in combination with other limitation of the claim(s).
Response to Remarks/Arguments
11.	Claims Objections: in the Response, filed August 18, 2022, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
12.	Claims Art Rejections: in the Response filed August 18, 2022, Applicant's claims amendment necessitated the new ground(s) of rejection presented in this Office action.
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 8-5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner, Art Unit 2473